Case: 18-11906   Date Filed: 07/10/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11906
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:17-cr-00066-LGW-GRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

EVEROL PALMER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (July 10, 2019)

Before WILLIAM PRYOR, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-11906     Date Filed: 07/10/2019    Page: 2 of 5


      Everol Palmer, a federal prisoner proceeding pro se, appeals from the district

court’s dismissal of his post-conviction motion for reconsideration of his

presentence investigation report (“PSI”), which the court construed as a § 2255

motion to vacate. On appeal, he has not addressed the district court’s construal of

the motion or its determination that it could not consider the motion while his

direct criminal appeal was pending. Rather, he raises arguments regarding his

counsel’s performance, the validity of his conviction under 18 U.S.C. § 922(g)(1),

and his sentence enhancement under the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e).

      As an initial matter, we must examine our own jurisdiction sua sponte.

Adams v. Monumental Gen. Cas. Co., 541 F.3d 1276, 1277 (11th Cir. 2008).

Ordinarily, unless a circuit justice or judge issues a certificate of appealability

(“COA”), an appeal may not be taken to this Court from the final order in a

proceeding under § 2255. 28 U.S.C. § 2253(c)(1)(B). However, dismissal for lack

of subject matter jurisdiction is not a “final order” within the meaning of § 2253(c),

and a COA is not required to appeal such an order of dismissal. See Hubbard v.

Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004) (holding that the dismissal of a

§ 2254 habeas petition as an unauthorized successive petition was not a “final

order” within the meaning of § 2253).




                                           2
              Case: 18-11906     Date Filed: 07/10/2019   Page: 3 of 5


      Here, we have jurisdiction to consider Palmer’s appeal without a COA. The

dismissal of his construed § 2255 motion due to his simultaneously pending direct

appeal was not a final order within the meaning of § 2253(c), so a COA is not

required for him to appeal.

      Pro se pleadings are liberally construed. United States v. Webb, 565 F.3d
789, 792 (11th Cir. 2009). However, where a pro se litigant fails to raise a legal

claim on appeal, he abandons that claim, and we will not review it. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      “[A]side from the specific parameters set forth by the federal statutory

provisions controlling sentencing, as well as the Federal Rules of Criminal

Procedure,” district courts do not have the authority to modify a sentence. See

United States v. Diaz-Clark, 292 F.3d 1310, 1315 (11th Cir. 2002). We have

indicated that federal courts have “an obligation to look behind the label of a

motion filed by a pro se inmate and determine whether the motion is, in effect,

cognizable under a different remedial statutory framework.” United States v.

Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990). Federal courts can re-characterize

pro se motions for reasons such as to avoid unnecessary dismissals, clarify the

actual legal claims, or better conform the motions to formal filing requirements.

Castro v. United States, 540 U.S. 375, 381-82 (2003).




                                          3
               Case: 18-11906     Date Filed: 07/10/2019    Page: 4 of 5


      A federal prisoner seeking relief from his conviction or confinement may

file, pursuant to 28 U.S.C. § 2255, a motion to vacate in the district court. Sawyer

v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003). When reviewing rulings on

§ 2255 motions, we review legal issues de novo and factual findings for clear error.

Scott v. United States, 890 F.3d 1239, 1247 (11th Cir. 2018).      In general, a

defendant may not pursue collateral relief while his direct criminal appeal is

pending. United States v. Khoury, 901 F.2d 975, 976 (11th Cir. 1990). He may

pursue such relief once jurisdiction vests again in the district court. Id.

      Here, Palmer does not directly challenge the magistrate judge’s reasoning in

recommending dismissal or the district court’s acceptance of that reasoning. He

does not challenge his motion being construed as a § 2255 motion to vacate or the

determination that the court lacked jurisdiction to consider the motion while his

direct appeal was pending. Thus, he has abandoned any challenge to the one

dispositive issue, and we may affirm on that basis.

      In any event, the district court did not err in dismissing Palmer’s motion

without prejudice. The court correctly construed his motion for reconsideration as

a § 2255 motion to vacate because he sought to challenge the validity of his

conviction and sentence. However, the district court could not consider his

construed motion to vacate because his direct appeal of his conviction and sentence




                                           4
               Case: 18-11906         Date Filed: 07/10/2019   Page: 5 of 5


remained pending. Accordingly, to the extent he did not abandon the issue, we

affirm the district court’s ruling.


      AFFIRMED.




                                              5